 Case 8:20-cv-01980-CEH-AEP Document 1 Filed 08/24/20 Page 1 of 4 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 ANDREW HOLDER,

           Plaintiff,

 v.                                                              Case No.:

 DOLGENCORP LLC d/b/a
 DOLLAR GENERAL,

       Defendant.
 __________________________________________/

                                      NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. Section 1446, Defendant DOLGENCORP, LLC, hereby removes this

action from the Circuit Court of the Thirteenth Judicial Circuit, in and for Hillsborough County,

Florida to the United States District Court for the Middle District of Florida, and states:

      1. On July 30, 2020, Plaintiff ANDREW HOLDER filed a Complaint in the Circuit Court of

the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, Case No. 20-CA-006058.

      2. The Complaint named DOLGENCORP, LLC d/b/a DOLLAR GENERAL as Defendant.

      3. On August 3, 2020, Defendant was served with the Complaint. Copies of all process and

pleadings in said action are attached hereto in accordance with 28 U.S.C. Section 1446, as Exhibit

1.

      4. Plaintiff, ANDREW HOLDER, is and was at all times relevant hereto, including at the

time of the commencement of Civil Action No. 20-CA-006058, and this filing, a citizen of the

State of Florida.

      5. Defendant is and was at all times relevant hereto, including at the time of the filing of this

Notice of Removal and the commencement of Civil Action No. 20-CA-006058, a Limited Liability
 Case 8:20-cv-01980-CEH-AEP Document 1 Filed 08/24/20 Page 2 of 4 PageID 2




Company registered in the Commonwealth of Kentucky with its principal place of business in

Goodlettsville, Tennessee, and whose managing member is incorporated in the State of Tennessee

with its principal place of business in Goodlettsville, Tennessee. See Articles of Organization of

DOLGENCORP, LLC, filed with the Commonwealth of Kentucky on October 9, 2008, attached

hereto as Exhibit 2.

   6. At all times relevant hereto, the sole members of DOLGENCORP, LLC, consisted of

Steven R. Deckard, Daniel J. Nieser, Steve Sunderland, Bethany Malakelis, Barbara Springer,

Michael J. Kindy, John Garratt. Kelly Collier, and Anita Elliott. Each member is a citizen of

Tennessee. See 2019 Annual Report of DOLGENCORP, LLC, attached hereto as Exhibit 3.

   7. For purposes of diversity jurisdiction, “a limited liability company is a citizen of any state

of which a member of the company is a citizen.” Flintlock Const. Servs., LLC v. Well-Come

Holdings, LLC, 710 F.3d 1221, 1224 (11th Cir. 2013) (citing Rolling Greens MHP, L.P. v.

Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

   8. This action is one over which this Court has original jurisdiction pursuant to the provisions

of 28 U.S.C. § 1332 (a)(1), and is one that may be removed to this Court pursuant to 28 U.S.C. §

1441(a). Diversity of citizenship exists.

   9. Plaintiff has alleged in his Complaint an action for damages in excess of $30,000.00.

Plaintiff has made a pre-suit demand in excess of $75,000, exclusive of interest and costs. Based

upon the foregoing, the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

   10. This Notice of Removal is filed within thirty (30) days after Defendant received a copy of

Plaintiff's Complaint on or about August 3, 2020, as required by 28 U.S.C. § 1446(b).

   11. A copy of this Notice of Removal will simultaneously be filed with the Clerk of Courts for

the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, and served upon other
 Case 8:20-cv-01980-CEH-AEP Document 1 Filed 08/24/20 Page 3 of 4 PageID 3




counsel of record pursuant to 28 U.S.C. § 1446(d).

   WHEREFORE, Defendant DOLGENCORP, LLC, gives notice of the removal of this action

from the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, to the United States

District Court for the Middle District of Florida.


       Dated: August 24th, 2020
                                                     Respectfully submitted,

                                                     /s/. Eric M. Thorn
                                                     Eric M. Thorn, Esquire
                                                     Florida Bar No.: 0479100
                                                     erict@sdtriallaw.com
                                                     St. Denis and Davey, P.A.
                                                     10150 Highland Manor Drive, Suite 200
                                                     Tampa, FL 33610
                                                     Tel. 813-314-2162
                                                     Fax. 813-314-2163
                                                     Attorneys for Defendant Dolgencorp, LLC
 Case 8:20-cv-01980-CEH-AEP Document 1 Filed 08/24/20 Page 4 of 4 PageID 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 24th day of August, 2020, a true and correct copy of

the foregoing has been electronically filed with the Clerk of the Court utilizing the CM/ECF system

and which will electronically transmit an electronic copy to:


Rolando G. Guerra, Jr., Esquire
FBN: 602401
GIBBS & PARNELL, P.A.
722 East Fletcher Avenue
Tampa, Florida 33612-2614
Telephone: (813) 975-4444
Facsimile: (813) 975-4445
courtservicedocs@gibbsandparnell.com
Attorneys for Plaintiff


                                                            /s/. Eric M. Thorn
                                                            Eric M. Thorn, Esquire
                                                            Florida Bar No.: 0479100
